      Case 1:15-cv-06049-JSR Document 200 Filed 11/23/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MANUEL DE JESUS ROSARIO,

           Plaintiff,                      15-cv-6049 (JSR)

      -against-

 MIS HIJOS DELI CORP., PALMA
 GROCERY CORP., 251 E. 123RD
 ST. REALTY, LLC, JOSE PALMA,
 LEONIDA COLLADO, and JUNIOR
 PALMA,

           Defendants.

 MANUEL DE JESUS ROSARIO,
                                           20-cv-7387 (JSR)
           Plaintiff,

      -against-

 251 E. 123RD ST. REALTY, LLC,
 JOSE PALMA, JOSE PALMA JR.,
 MARIA M. VALLEJOS                         ORDER
 Individually and as Trustee
 of THE JOSE PALMA IRREVOCABLE
 TRUST, and THE JOSE PALMA
 IRREVOCABLE TRUST,

           Defendants.

JED S. RAKOFF, U.S.D.J.

     This will confirm in writing the orders issued by the Court

during a telephonic conference held earlier today at 11:00 a.m.

     First, plaintiff’s reply papers in the pending motion for

contempt in the 15-cv-6049 action must be filed by Friday,

November 27, 2020.


                                    1
         Case 1:15-cv-06049-JSR Document 200 Filed 11/23/20 Page 2 of 2



     Second, all discovery in the 20-cv-7387 action must be

completed by January 29, 2021. Any motion for summary judgment

from either side must be filed by February 9, 2021. Answering

papers must be filed by February 19, 2021. Any reply papers must

be filed by March 1, 2021. A final pre-trial conference, as well

as oral argument on any summary judgment motions, shall be held

on March 11, 2021 at 4:00 p.m.

     SO ORDERED.

Dated:       New York, NY

             November 23, 2020




                                       2
